Citation Nr: 1101358	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  04-12 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 
percent for service-connected endometriosis, status post 
hysterectomy and salpingo-oophorectomy.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 2003 and 
September 2005 by the Department of Veterans Affairs Regional 
Office in San Juan, the Commonwealth of Puerto Rico.  

In June 2004, the Veteran testified before a Decision Review 
Officer (DRO).  A transcript of that hearing is associated with 
the claims file.  

In July 2007, the Board issued a decision denying an initial 
disability evaluation greater than 50 percent for service-
connected endometriosis status post hysterectomy and salpingo-
oophorectomy.  The Veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Veterans Court) and in 
October 2008 the Veterans Court issued a decision vacating the 
Board's July 2007 decision and remanding the matter to the Board 
to provide adequate reasons and bases regarding extraschedular 
consideration.  

In February 2010, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional development.  
That development completed, the matter has been returned to the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's service-connected endometriosis, status post 
hysterectomy and salpingo-oophorectomy has been rated as 50 
percent disabling, effective since March 13, 2003.  

2.  The schedular rating criteria reasonably describe the 
disability level and symptomatology resulting from the Veteran's 
service-connected endometriosis, status post hysterectomy and 
salpingo-oophorectomy.  

3.  The Veteran's service-connected endometriosis, status post 
hysterectomy and salpingo-oophorectomy does not render her unable 
to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The rating schedule does not provide for a disability rating 
higher than 50 percent for the Veteran's status post hysterectomy 
and salpingo-oophorectomy.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.16(a), 4.116, 
Diagnostic Codes 7617, 7629 (2010).  

2.  The criteria have not been met for referral to the 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service, for extraschedular consideration of the 
Veteran's status post hysterectomy and salpingo-oophorectomy, 
including for a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, , 4.16(b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that her service-connected endometriosis, 
status post total abdominal hysterectomy and bilateral salpingo-
oophorectomy should be evaluated higher than 50 percent disabling 
and that this condition renders her unable to secure and maintain 
a substantially gainful occupation.  

During a June 2004 hearing before the DRO, the Veteran stated 
that she did not work at that time and was not able to work.  
June 2004 DRO hearing transcript at 4.  She stated that she had 
"discomfort, little pain and things like that" around the 
pelvic area.  Id.  She testified that she could not work because 
she did not feel well and that her arms hurt.  Id. at 5.  She 
explained that she was on hormonal replacement therapy due to her 
hysterectomy and oophorectomy but does not take the medication 
for a 7 day period during which time she has great discomfort.  
Id. at 5.  

In argument provided by her representative in June 2007, the 
Veteran contended that her endometriosis caused difficulty in 
walking, exercising, and dancing, that she felt weak during these 
tasks and lacked endurance, and that she should be considered for 
an extraschedular rating.  

In her March 2008 appeal to the Veterans Court, the Veteran 
stated that she was receiving outpatient treatment at a VA mental 
hygiene clinic due to sequelae of her in-service hysterectomy and 
oophorectomy and that the operation affected her emotionally and 
physically.  

In a December 2010 VA writing, the Veteran's representative 
argued that VA must consider the Veteran's statements that, as a 
result of her hysterectomy, she has bone loss, hot flashes, 
fatigue, insomnia, depression, urinary problems, weight gain, 
headaches, irritability and anxiety, heart palpitations, heart 
disease, vaginal dryness, memory lapses, hair loss, low sex drive 
and painful intercourse and that these symptoms should allow for 
a 70 percent disability rating.  He also stated that she should 
be awarded a TDIU and that she could not work because of a myriad 
of symptoms associated with a complete hysterectomy, i.e., 
depression, fatigue, memory short falls, and irritability.  

Service connection was established for endometriosis, status post 
total abdominal hysterectomy and bilateral salpingo-oophorectomy 
in a September 2003 rating decision and the RO then assigned a 50 
percent disability rating.  It is from this rating decision that 
the Veteran appeals.  

Since that time, the Veteran has filed claims for service 
connection for other disabilities, including neck pain, headache, 
conditions of the legs, a thyroid condition, breast cysts, nasal 
allergy, and a nervous condition.  These claims have been denied 
in now final decisions and are not before the Board at this time.  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008

The RO has assigned a hyphenated diagnostic code (7629-7617) for 
the Veteran's service connected disability.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to identify the 
basis for the rating assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2010).  With diseases, preference 
is given to the number assigned to the disease itself, if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  Id.  

The diagnostic code for endometriosis is 7629 and the diagnostic 
code for complete removal of the uterus and both ovaries.  The 
Board finds no other appropriate diagnostic codes for rating the 
Veteran's service connected disability.  

Under 38 C.F.R. § 4.116, Diagnostic Code 7629, endometriosis is 
assigned a 50 percent rating for lesions involving bowel or 
bladder confirmed by laparoscopy, pelvic pain or irregular 
bleeding not controlled by treatment, and bowel or bladder 
symptoms.  A 30 percent rating is assigned for pelvic pain or 
heavy or irregular bleeding not controlled by treatment.  Id.  A 
10 percent rating is assigned for pelvic pain or heavy or 
irregular bleeding requiring continuous treatment for control  
Id.  

Under 38 C.F.R. § 4.116 Diagnostic Code 7617 removal of the 
uterus and both ovaries is assigned a 100 percent rating for the 
three months after removal and a 50 percent rating thereafter.  
VA is also to review entitlement to special monthly compensation 
for this disability.  The record reflects that the Veteran has 
been assigned special monthly compensation for loss of a creative 
organ.  

Neither diagnostic code provides for a rating higher than 50 
percent once the three month period following the indicated 
surgery has expired.  In other words, the schedular criteria 
specific to the Veteran's service-connected disability do not 
provide for a higher rating in this case.  The Veteran's Court 
has essentially confirmed this finding on page three of its 
October 2008 decision in this case.

Also considered by the Board is whether referral is warranted for 
a rating outside of the schedule.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the 
RO must determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

Another avenue for a higher rating is a finding that the 
Veteran's service connected disability renders her unemployable.  
Again, there are schedular and extraschedular provisions for this 
total rating based on individual unemployability due to service 
connected disability, or "TDIU."  

A TDIU claim may be granted on a schedular basis if the 
unemployability is the result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  38 U.S.C.A. § 1155; 38 C.F.R.  §§ 3.340, 3.341, 
4.16(a) (2009).  

As to those cases where the percentage requirements of Where 
these percentage requirements of 38 C.F.R. § 4.16(a) are not met, 
38 C.F.R. § 4.16(b) provides as follows:  

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected disabilities 
shall be rated totally disabled.  
Therefore, rating boards should submit to 
the Director, Compensation and Pension 
Service, for extra-schedular consideration 
all cases of veterans who are unemployable 
by reason of service-connected 
disabilities, but who fail to meet the 
percentage standards set forth in paragraph 
(a) of this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other factors 
having a bearing on the issue.

In order to be granted a TDIU, the Veteran's service- connected 
disability, alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of education, 
special training, and previous work experience, but not to his 
age or to any impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Here, the Veteran has only one service-connected disability, 
which is currently rated as 50 percent disabling.  She has 
reported a considerable number of symptoms that she attributes to 
her service-connected disability.  The Board has considered her 
reports of symptoms, her reported onset of these symptoms, and 
her statements relating the symptoms to her hysterectomy and 
salpingo-oophorectomy.  The Board has an obligation to evaluate 
the credibility of evidence and to assign probative weight to 
competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (recognizing the Board's "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence").  

As to some of the factors that go into making these 
determinations both the Veterans Court and the Court of Appeals 
for the Federal Circuit (Federal Circuit) have provided guidance.  
See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 
2006) (stating that "the Board, as fact finder, is obligated to, 
and fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc ".); see also Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.").  

Additionally, the Board must determine the competency of 
evidence, including statements attributing symptoms to a 
condition.  The Federal Circuit has provided guidance in 
evaluating the competence of statements by non-experts on matters 
that involve diagnoses and a relationship between symptoms or 
conditions experienced at present and events that occurred during 
service (or a "nexus" between the two).  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  The complexity of a medical 
question and whether it is one amenable to an answer by 
observation alone are factors for consideration in determining 
whether non-expert, or "lay," evidence is competent evidence.  
Jandreau, 492 F.3d at 1377 (explaining in a footnote 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  The 
Veteran Court has also provided guidance in determining to what 
questions lay evidence is competent.  See  Barr v. Nicholson, 21 
Vet. App. 303 (2007) (providing that varicose veins were subject 
to non-expert diagnosis due to their readily observable defining 
characteristics) and Layno v. Brown, 6 Vet. App. 465 
(1994)(stating "lay testimony is competent only so long as it 
remains centered upon matters within the knowledge and personal 
observations of the witness").  

In this regard, service treatment records document that the 
Veteran reported tenderness of the lower abdomen in May 1977 and 
was found on examination to have an abdominal mass, an 
exploratory laporatomy revealed endometriosis, and a total 
hysterectomy and salpino-oophorectomy was performed.  She 
continued to complain of abdominal tenderness and pain and she 
was eventually discharged, pursuant to a Medical Board finding, 
with diagnoses of endometriosis, as an underlying cause, and 
status post total abdominal hysterectomy and bilateral salpingo-
oophorectomy.  

In August 2003, the Veteran underwent a VA compensation and 
pension (C&P) gynecological examination.  The report of that 
examination noted that, since her in-service surgery, she had 
been on hormonal replacement therapy of Premarin daily and 
Provera from day 17 to 25.  She reported that she had occasional 
episodes of pelvic pressure.  Gynecological examination was 
negative.  There was no evidence of rectocele, cystocele, 
perineal relaxation, rectovaginal or urethrovaginal fistula.  

The Board finds that it is of note that, in many clinical 
settings (when the Veteran is not filing claims for VA 
compensation) the Veteran has had no complaints regarding 
physical symptoms of her service-connected disability.  For 
example: October 2003 VA treatment notes include that she was in 
for results of a pap smear and had no complaints; VA treatment 
records from October 2004 document that the Veteran denied 
postmenopausal bleeding, vaginal discharge, or pelvic pain; 
November 2004 notes from Dr. "M.P.L.," include that the Veteran 
had a negative physical examination and a normal gynecological 
examination; VA treatment  notes from October 2005 and January 
2006 include that she denied postmenopausal bleeding, vaginal 
discharge, or pelvic pain.  

The record contains a great many complaints of other physical 
symptoms.  The reports of many other physical symptoms - 
including symptoms of reflux and heart problems, but no reports 
of pelvic pain, difficulty due to medication related to her 
service-connected disability, or mention of her service connected 
disability in reporting physical symptoms tends to show that her 
reports of physical symptoms resulting from her service-connected 
disability are not credible.  

In light of recent Court determinations that have been cited 
above and the fact that this case has been to the Veterans Court, 
the Board believes it must be clear on this point:  The Board 
finds that the Veteran is exaggerating her symptoms.  The 
treatment records cited above and the Veteran's statements to the 
VA when she is seeking VA compensation (either to the RO or to 
examiners who are evaluating her for more compensation) are found 
by the Board to be totally irreconcilable. 

In August 2005 she was evaluated for complaints of rectal 
bleeding and a history of hemorrhoids, a hemorrhoid was found, 
and she was prescribed Anusol suppository and stool softener.  
Treatment notes from September 2005 include the Veteran's reports 
that she had chronic pain of the low back since 2005.  By June 
2009, the internal hemorrhoids had resolved but she continued to 
report gastric pain after eating.  None of these complaints of 
physical symptoms, or any other physical symptoms, are associated 
by medical professionals with her service-connected disability.  
Nor is there any mention in a clinical setting of her attribution 
of any of her physical symptoms to her service-connected 
disability.  This tends to show that none of her reported 
physical symptoms are associated with her service-connected 
disability and therefore indicates that referral in this case for 
extraschedular consideration is not warranted.  

In its decision vacating the July 2007 Board decision,  the 
Veterans Court explained that the Secretary had acknowledged that 
a September 2005 VA examination report did not include an opinion 
concerning the impact of the Veteran's service-connected 
disability on her occupation and that the Board should have 
returned the report as inadequate for rating purposes.  The 
Veteran's Court stated that the Secretary was correct in 
recognizing that the Board did not adequately discuss the 
evidence of record potentially relevant to application of an 
extraschedular rating.  Here, therefore, the Board must discuss 
the evidence contained in the September 2005 report.  

The Board recognizes that the Secretary has stated that the 
report is inadequate for rating purposes and therefore, the Board 
merely treats the report as any other item of evidence containing 
reports from the Veteran.  That report documents that the Veteran 
reported breast pain and tenderness and that review of the 
medical records indicated that the Veteran had reported joint 
pain of several months.  Claims for service connection for joint 
disability and breast disease were denied in a February 2010 
Board decision and, therefore, cannot give rise to referral for 
extraschedular consideration in the instant case as those 
conditions are not related to her service-connected disability.

In May 2010, the Veteran underwent a VA gynecological C&P 
examination.  The examiner indicated that the claims file had 
been reviewed in conjunction with the examination and recounted 
an accurate history of the pertinent information contained in the 
claims file.  

The examiner accurately explained that the Veteran had undergone 
a May 1977 total hysterectomy with removal of both ovaries as 
treatment for severe endometriosis.  The examiner explained that 
since that surgery, the Veteran had been on hormone replacement 
therapy, was not currently under the supervision of any 
gynecologist, and used estrogen under supervision of a primary 
physician.  She noted that the Veteran referred to having pain on 
bowel movements since her surgery.  

She noted that the Veteran had not required any treatment for 
endometriosis since her 1977 surgery and had been on hormonal 
therapy since that surgery.  She also noted that the Veteran did 
not have cramps or symptoms connected to menstruation but did 
have hot flashes which were menopausal symptoms.  The Veteran 
reported that she had continuous pelvic pain and abdominal pain 
and that her bowel symptoms consisted of continuous constipation 
but she had no bladder symptoms.  Other significant history was 
listed as "Hot flashes if the Hormone therapy is stop[ped]."  

Physical examination revealed no vaginal discharge, tenderness, 
mass, fistula, cervical or vaginal abnormality or abnormal 
perineum or abdominal examination.  As to laparoscopic 
confirmation of endometriosis or its involvement of bladder or  
bowel, the examiner indicated that this was not applicable.  
Diagnosis was status post hysterectomy with bilateral removal of 
the ovaries.  

In addressing the Veteran's employment, the examiner noted that 
the Veteran had not worked for more than 20 years and the reason 
the Veteran gave for not working, the report states as "The 
patient refers she did not feel feet to work." (this statement, 
the Board believes, was meant by the examiner to be recorded as 
"The patient refers she did not feel fit to work.")  As to the 
effects on occupational and daily activities, the examiner listed 
the diagnosis of status post hysterectomy and ovary removal as 
having moderate effects on chores and shopping, severe effects on 
toileting, mild effects on feeding, and no effects on exercise, 
sports, traveling, recreation, dressing, and grooming.  She also 
noted that the Veteran reported that she had pain on each bowel 
movement and noted that a colonoscopy was negative.  

The examiner provided a negative opinion as to whether the 
Veteran's service-connected disability rendered her unemployable.  
She noted that the Veteran had visits to a gynecologist but had 
no complaints of pelvic pain.  As to her reports of other pain, 
the examiner found important that a colonoscopy revealed internal 
hemorrhoids.  The examiner also stated that there was no other 
evidence in the medical record associating persistent pelvic pain 
to her previous surgery for endometriosis and that gynecological 
examination performed the day of the examination was normal for a 
patient with a hysterectomy and removal of the ovaries.  After 
providing these statements, which amount to a rationale for her 
conclusion, the examiner concluded, "In view of the above 
statement, I don't find the service connected disability 
hysterectomy with bilateral removal of the ovaries are rendering 
the Veteran unemployable.  

Here, the Veteran is competent to provide evidence as to symptoms 
experienced and when she experienced the symptoms.  She is not, 
however, competent to link the symptoms that she has experienced 
to the in-service surgery or underlying condition - for example, 
whether joint pain, heart disease, muscle aches, insomnia, or 
depression, experienced at any time since she filed her claim in 
2003 are part of her service-connected endometriosis, status post 
hysterectomy and salpingo-oophorectomy are not amenable to lay 
statements because the effects of such disease and surgery are 
complex matters and are not determinable by observation alone.  

There is enough expert evidence associated with the claims file 
for the Board to make a determination that the Veteran's reported 
symptoms are not part of her service-connected endometriosis, 
status post hysterectomy and salpingo-oophorectomy.  This 
consists of not only the May 2010 examination report but also the 
treatment records.  Furthermore, service connection has been 
explicitly denied for most of the conditions that she relates to 
her service-connected endometriosis, status post hysterectomy and 
salpingo-oophorectomy and the Board need not readjudicate those 
final decisions.  As to her reports of depression and other 
symptoms being present since her in-service surgery, the Board 
finds those reports not credible, for reasons cited above.  

As to the her reported pain, the Board finds highly probative the 
May 2010 examination report and assigns greater weight to that 
report than to the Veteran's assignment of pain to her service-
connected disability.  The examiner both examined her and 
reviewed her medical history and the only referred to hemorrhoid 
in relation to the Veteran's reported pain, not her service-
connected disability.  Regardless, pain, bowel and bladder 
symptoms are all contemplated by the schedular criteria for 
rating her disability.  Additionally, the rating criteria provide 
a rating of 50 percent following a total hysterectomy which 
necessarily contemplates the effects of such surgery, including 
hormone replacement therapy and hot flashes.  

As to her argument that psychiatric or other physical symptoms 
are part of her service-connected disability and warrant an 
extraschedular rating, the Board here addresses only that 
particular issue and does not address any question as to whether 
secondary service connection, under 38 C.F.R. § 3.310, is 
warranted for any of her reported symptoms.  In the context of 
determining whether referral for extraschedular consideration 
under § 3.321 is warranted, the Board must however address 
whether her claimed symptoms are symptoms of her service-
connected disability because whether the symptoms of her service 
connected disability are contemplated by the schedular criteria 
is an inquiry under the first step of the Thun analysis.  

The problems associated with a full and final decision regarding 
the Veteran's TDIU claim are clear:  The Veteran essentially 
believes that all of her symptoms (and most, if not all, of her 
current alleged disabilities) are the result of her service 
connected disability.  Over time, the number of alleged 
disabilities and alleged symptoms have grown, and the Board must 
insure that these allegations do not raise a secondary service 
connection claim that makes adjudicating the claim of TDIU 
impossible at this time.  The Board finds that the critical issue 
in this case is not the medical evidence, but the Veteran's 
veracity, a factual determination that must be made by the Board. 

The Board must find, for reasons cited above, that it is clear 
from this record that the Veteran is fabricating 
symptoms/problems in order to receive TDIU.  For example, 
regarding her psychiatric claim, the Veteran did not report any 
psychiatric symptoms related to her service-connected disability 
until well into her disagreement with the rating assigned.  She 
claimed service-connection for a nervous condition in June 2004 
but did not provide any information, statement, or evidence that 
any nervous condition was related to her service-connected 
disability.  During the 2004 hearing she did not mention 
psychiatric symptoms, but rather referred to disability due to a 
thyroid condition and physical pain.  In February 2005, she 
contended that secondary to her service-connected disability she 
suffered from "headaches, breast cysts, muscles, arthritis and 
shoulder back/neck pain."  Conspicuously absent is any mention 
of psychiatric symptoms.  

The first clinical report of psychiatric symptoms is found in May 
2006 VA treatment notes which document that the Veteran was in 
for evaluation of fibrocystic breast disease and stated that she 
had been depressed for the last two weeks.  Depression screening 
was positive.  Treatment notes from July 2006 document that the 
Veteran reported sadness, loss of motivation, loss of interest in 
daily activities, decreased appetite, trouble maintaining sleep 
at night, and headache.  She reported that the symptoms began 3 
months earlier.  The Veteran related her depressive symptoms and 
anxiety with hormonal changes, she also denied a past history of 
psychiatric problems.  The clinician, a psychiatrist, provided 
the following diagnoses:  Axis I - depressive disorder, not 
otherwise specified; Axis 2 - deferred; Axis 3 -hypothyroidism, 
fibrocystic disease of the breast; axis IV - non identified, and 
Axis V - a generally assessment of functioning "score" of 65.  

Treatment notes from November 2006 include significant issues, 
symptoms, and problems and is mostly a description of her 
symptoms (or lack of symptoms).  There is no mention of her 
service-connected disability.  At this time, she talked about her 
limited support system, constipation which had started with 
antibiotic medication for an upper respiratory infection, and 
that her blood pressure was well controlled.  The only connection 
to her service-connected disability is her own report, in a 
"History of Mental Health Problems" section that onset of her 
psychiatric problems was after her hysterectomy."  This, then, 
is the earliest report in the claims file, by the Veteran or 
anyone else, that she had psychiatric symptoms connected to her 
service-connected disability and clearly conflicts with her prior 
statements.   

April 2007 therapy notes report on her physical health.  She 
reported that her anxiety and preoccupation decreased after her 
financial and legal problems resolved.  In July 2007, therapy 
focused on the Veteran's preoccupation with health related 
problems - "specifically Mitral and Tricuspid valve 
regurgitation."  

June 2008 VA treatment notes document that the Veteran reported 
that her symptoms began after her hysterectomy but she never 
searched for help until two years ago when her doctor noticed she 
was sad and referred her for treatment.  August 2008 notes 
document that the Veteran reported that it was hard for her to 
have a hysterectomy at a young age and not be able to have 
children.  Notes from January 2009 include the Veteran's report 
that since the beginning of her menopause she has changed in mood 
that last two weeks during the hormonal period and that she is on 
hormone replacement and the changes in mood corresponds with the 
days she stops her hormones.  By September 2009, the diagnostic 
impressions were as follows:  Axis I - Major depressive disorder 
in full remission; Axis II - deferred; Axis III - hypothyroidism, 
high blood pressure; Axis IV - physical conditions; and Axis V - 
global assessment of functioning score of 75.  As a psychiatric 
history it was noted that she began treatment two years earlier 
after being referred by her primary physician with a diagnosis of 
major depression, first episode.  

From this evidence, the Board concludes that the Veteran's 
reports of psychiatric symptoms with onset immediately following 
her in-service surgery or related to any treatment necessitated 
by the surgery, to be not credible.  No probative weight is 
assigned to these statements, and the Board finds that such clear 
indications that the Veteran is fabricating problems and then 
indicating that they have existed since service only provides 
more factual evidence against all claims before the Board.

The Board finds that the Veteran does not have any symptoms of 
her service-connected disability that are not contemplated by the 
schedular criteria.  Specifically, her claimed symptoms, 
including her psychiatric symptoms, are not shown to be due to 
her service-connected endometriosis, status post hysterectomy and 
salpingo-oophorectomy.  Although she was seen be mental health 
professionals, those professionals never attributed her 
psychiatric symptoms to her service-connected endometriosis, 
status post hysterectomy and salpingo-oophorectomy; they merely 
noted her assertions.  Therapy notes refer to events other than 
service and medical conditions other than what is service-
connected.  Also telling is that psychiatric diagnostic 
impressions include specific conditions - such as high blood 
pressure and thyroid problems, but make no mention of her 
service-connected endometriosis, status post hysterectomy and 
salpingo-oophorectomy.  It has been considered by the Board that 
at one point "physical conditions" is listed as an Axis IV 
diagnosis.  This, however, cannot refer to her service-connected 
disability because all credible medical evidence of record shows 
that she has not had any symptoms of that disability since she 
filed her claim in 2003 (other than, perhaps, constipation and 
hot flashes).  

Also considered by the Board is the Veteran's report of the 
effect of her hormone replacement therapy, i.e., that she has 
mood changes associated with the therapy.  Again, there is no 
attribution of psychiatric symptoms by a medical professional to 
her hormone therapy, despite the fact that she was treated for 
some time by such professionals.  Her reports also contain 
inconsistencies.  At times she reported recent onset of symptoms 
- of two weeks and three months, at other times she reported that 
she had the symptoms since service.  This impacts negatively on 
her credibility as to her assertion that her psychiatric symptoms 
had onset shortly after her in-service surgery.  

Finally, the Board finds it probative that the Veteran did not 
report any psychiatric symptoms of her service-connected 
disability for many years after separation from service and that 
during the DRO hearing she did not refer to any psychiatric 
symptoms as related to her service-connected endometriosis, 
status post hysterectomy and salpingo-oophorectomy but did refer 
to physical symptoms.  Again, this impacts negatively on her 
credibility with regard to onset of current psychiatric symptoms 
following her in-service surgery or any relationship between 
those symptoms and her service-connected endometriosis, status 
post hysterectomy and salpingo-oophorectomy.  

As the record shows that she has no symptoms of her service-
connected endometriosis, status post hysterectomy and salpingo-
oophorectomy other than, perhaps, constipation and hot flashes, 
the Board finds that the schedular criteria more than 
sufficiently addresses her symptomatology and the severity of her 
disability resulting from this condition.  Hence, the Board 
declines to remand this matter to the RO for referral for 
extraschedular consideration, under 38 C.F.R. § 3.321(b).  

The Board now turns to whether a TDIU is warranted.  The only 
service-connected disability in this case is endometriosis, 
status post hysterectomy and salpingo-oophorectomy, rated as 50 
percent disabling.  A schedular TDIU, under 38 C.F.R. § 4.16(a), 
is therefore not available.  

The Board declines to remand the matter for referral for 
extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).  
The preponderance of evidence in this case shows that the 
Veteran's service-connected disability does not render her unable 
to secure and follow a substantially gainful occupation.  The 
only evidence favorable to this claim is the Veteran's statements 
that she cannot work because of her service-connected disability.  
On close inspection, however, she has provided no basis for her 
statement and significant reasons to believe her statements are 
not true.  She has stated that she cannot work because of pain of 
her joints and because of emotional distress.  These conditions 
are not the result of her service-connected disability.  Hence, 
her statements are afforded only minimal probative weight.  

Evidence against her claim includes the May 2010 VA examination 
report.  After examining the Veteran and reviewing her medical 
history, the examiner provided an opinion that her service-
connected disability did not render her unemployable.  The 
examiner also provided a rationale.  In this regard, the examiner 
addressed the Veteran's service-connected disability and 
indicated that her only symptom of that disability, at most, was 
constipation and hot flashes.  The Board notes the difficulty in 
proving a negative and finds that the explanation provided by the 
examiner in arriving at her conclusion is a sufficient rationale 
for that conclusion.  The examination is adequate for rating 
purposes.  

The Board finds this report to be more probative than the 
Veteran's statements that she is unemployable due to her service-
connected disability.  This is because the examiner considered 
her medical history and the results of a physical examination and 
the examiner, by virtue of her expertise, is in a better position 
than the Veteran to determine what symptoms are related to the 
Veteran's service-connected disability and the effect of that 
service-connected disability on her functioning and 
employability.

Based on the reasons explained above, the Board finds that the 
preponderance of evidence of record is against referring this 
matter for extraschedular consideration for a higher rating under 
either 38 C.F.R. § 3.321(b) or § 4.16(b).  Hence, the appeal must 
be denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Following receipt of her claim for service connection for 
endometriosis, the RO sent a letter to the Veteran in June 2003 
informing her of the evidence needed to substantiate the claim 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  In March 2005, the RO sent her a letter informing her 
of the evidence required to substantiate a TDIU and of her and 
VA's respective duties for obtaining evidence.  There was no 
specific notice letter informing her as to how VA generally 
assigns disability ratings or effective dates.  There is thus a 
defect in the notice provided.  

Not all defects in notice require the Board to delay adjudication 
of an appeal so that the defects can be repaired.  Rather, if the 
defect is not prejudicial to the claimant, it is termed 
"harmless error" and no further action is required.  See 
generally, Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining 
the rule of prejudicial error with regard to claims for VA 
disability benefits).  

Here, the Veteran has been involved for some time in litigating 
this matter, including an appeal to the Veterans Court in which 
she specifically referred to 38 C.F.R. § 3.321.  This 
demonstrates to the Board that she has actual knowledge of VA's 
system for rating disabilities because she has argued application 
of a specific regulation.  Remand at this point to provide the 
Veteran with notice of that which she has already demonstrated 
awareness is therefore not required.  

VA has a duty to assist the claimant in the development of the 
claim.  This duty includes assisting the claimant in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993),

In February 2009, the Board remanded this matter so that the 
Veteran's VA treatment records from March 2005 forward could be 
added to the claims file, the Veteran could be asked to submit 
additional private treatment records, an adequate examination 
could be afforded her, and the claims could then be 
readjudicated.  All of the requested actions were taken and the 
Board finds that there has been compliance with the remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The RO has obtained VA treatment records and assisted the Veteran 
in obtaining records from "M.P.L.," M.D. and Humana.  Service 
treatment records are associated with the claims file.  In May 
2010, VA afforded the Veteran an adequate medical examination.  

Neither the Veteran nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


